Citation Nr: 0713801	
Decision Date: 05/10/07    Archive Date: 05/25/07

DOCKET NO.  04-40 328	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois



THE ISSUE

Entitlement to a higher initial evaluation for diabetes 
mellitus, currently assigned a 20 percent disability 
evaluation.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
October 1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which assigned a 10 percent rating for 
diabetes mellitus effective April 2, 2002.  The veteran 
appealed the August 2003 initial rating decision, and in an 
October 2003 RO decision, he was granted a 20 percent 
evaluation effective April 2, 2002.  Applicable law mandates 
that when a veteran seeks an increased rating, it will 
generally be presumed that the maximum benefit allowed by law 
and regulation is sought, and it follows that such a claim 
remains in controversy where less than the maximum benefit 
available is awarded.  See AB v. Brown, 6 Vet. App. 35 
(1993).  In his notice of disagreement (NOD), received by VA 
in November 2003, the veteran contended that he should have 
received a 40 percent evaluation.  Since the grant of the 20 
percent rating is not a full grant of the benefit sought on 
appeal, and since the veteran indicated he wished to continue 
his appeal, the matters remain before the Board for appellate 
review, and the issues are as characterized as above.

In a November 2004 letter, the veteran's representative 
contended that the veteran submitted a VA Form 21-4138 dated 
in February 2004 that contained a claim for sexual 
dysfunction.  The Board notes a February 2004 letter from the 
veteran and accompanying Form 21-4142 in which he claimed 
that he had three failed marriages due to nightmares and 
night sweats related to PTSD.  However, the Board finds no 
claim for sexual dysfunction.  Nevertheless, to the extent 
that the appellant's statement may require some 
clarification, it is referred to the RO for whatever action, 
if any, the RO deems appropriate.  


FINDING OF FACT

The veteran's diabetes mellitus has not been shown to require 
regulation of activities.
CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus have not been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.7, 4.119, Diagnostic Code 7913 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with the Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants of the information or evidence necessary to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the agency of original 
jurisdiction (AOJ) issues the initial unfavorable decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In the present case, the RO provided the 
veteran with notice of the VCAA in May 2003, prior to the 
initial decision on the claim in August 2003, and again 
provided notice in November 2003 and April 2006.  Therefore, 
the timing requirement of the notice as set forth in 
Pelegrini has been met and to decide the appeal would not be 
prejudicial to the claimant.

The requirements with respect to the content of a VCAA notice 
have also been satisfied in this case.  VCAA notice pursuant 
to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).

In the May 2003 VCAA notice letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate his claim for service connection.  After the 
veteran was granted service connection for diabetes mellitus 
in the August 2003 RO decision, he sent a letter dated in 
September 2003, contending that he deserved a higher rating.  
In the November 2003 VCAA notice letter, the RO informed the 
veteran about the information and evidence necessary to 
substantiate his claim for an increased evaluation.  
Specifically, the letter stated that the evidence must show 
that his service-connected diabetes had increased in 
severity.  

The notice letter described the information and evidence that 
VA would seek to provide including medical records, 
employment records, or records from other federal agencies.  
Additionally, the letter noted that VA would make requests 
for private records or evidence necessary to support his 
claim.

The RO also explained what information and evidence the 
veteran was expected to supply to VA.  The letter asked the 
veteran to provide statements from doctors, results of 
laboratory tests or x-rays, and the dates of examinations and 
tests.  The veteran was also informed that he could submit 
statements from other individuals who were able to describe 
in what manner his diabetes has become worse.  

Although the November 2003 VCAA notice letter did not 
specifically contain the "fourth element," the Board finds 
that the veteran was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  In this 
regard, the RO has informed the veteran in the rating 
decisions, SOC, and SSOC of the reasons for the denial of his 
claim and, in so doing, informed him of the evidence that was 
needed to substantiate this claim.

The VCAA requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claim.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As noted above, because 
each of the four content requirements of the VCAA notice has 
been fully satisfied in this case, any error in not providing 
a single notice to the veteran covering all content 
requirements is harmless error.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating for diabetes 
mellitus.  In a letter dated in April 2006, the veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or the effective date for the 
disability on appeal.  Therefore, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  In any event, any defects (as to substance 
or timeliness) in the notice as to the assigned disability 
rating or effective date are rendered moot as an increased 
rating is not warranted.  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All available service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claim.  The veteran underwent VA 
examinations in May and November 2003.  VA has also assisted 
the veteran and his representative throughout the course of 
this appeal by providing them with a SOC and SSOC, which 
informed them of the laws and regulations relevant to his 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case.


LAW AND ANALYSIS

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown--that the present level of 
the veteran's disability is the primary concern in an claim 
for an increased rating and that past medical reports should 
not be given precedence over current medical findings--does 
not apply to the assignment of an initial rating for a 
disability when service connection is awarded for that 
disability.  Fenderson, 12 Vet. App. at 126; Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Instead, where a veteran 
appeals the initial rating assigned for a disability, 
evidence contemporaneous with the claim and with the initial 
rating decision granting service connection would be most 
probative of the degree of disability existing at the time 
that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found.  Id.

The veteran is currently assigned a 20 percent disability 
evaluation for his diabetes mellitus pursuant to 38 C.F.R. § 
4.119, Diagnostic Code 7913.  Under that diagnostic code, a 
20 percent disability evaluation is assigned for diabetes 
mellitus requiring insulin and restricted diet; or, an oral 
hypoglycemic agent and restricted diet.  A 40 percent 
disability evaluation is contemplated for diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to a higher initial evaluation for 
diabetes mellitus.  The Board acknowledges that both the May 
and November 2003 examiners found that the veteran requires 
insulin and is on a restricted low-calorie diet.  However, 
the medical evidence of record does not show that his 
diabetes mellitus requires regulation of activities.   In 
fact, both the May 2003 and November 2003 VA examiners noted 
that the veteran had no activity restrictions, and VA 
treatment records dated from June 2003 to August 2004 
indicated that the veteran was actually encouraged to 
exercise.  As such, the veteran has not been shown to have 
met the criteria for an increased evaluation.  

The Board does observe the veteran's contention in his 
November 2003 NOD that his diabetes mellitus has increased in 
severity because he is on a restricted diet and has taken 
more insulin since June 2003.  However, the fact remains that 
the medical evidence of record does not show him to have 
regulation of activities.  The Board is bound by the laws 
codified in Title 38 of the United States Code and Code of 
Federal Regulations which govern veteran's benefits 
administered by the Secretary of VA.  Thus, the Board must 
apply the law as it exists, and such, cannot ignore the 
rating schedule.  See Owings v. Brown, 8 Vet. App. at 23, 
quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) 
("This Court must interpret the law as it exists, and cannot 
'extend . . . benefits out of sympathy for a particular 
[claimant].'").  Therefore, the Board finds that the veteran 
is not entitled to an initial evaluation in excess of 20 
percent for diabetes mellitus.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 
38 C.F.R. § 3.321(b)(1).  In this case, however, there has 
been no showing that the veteran's service-connected diabetes 
mellitus has caused marked interference with employment 
beyond that contemplated by the schedule for rating 
disabilities, necessitated frequent periods of 
hospitalization, or otherwise renders impractical the 
application of the regular schedular standards utilized to 
evaluate the severity of his disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
diabetes mellitus under the provisions of 38 C.F.R. 
§ 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 




ORDER

Entitlement to a higher initial evaluation for diabetes 
mellitus, currently assigned a 20 percent disability 
evaluation, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


